DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 01/06/2020 and 08/03/2020 have been taken into account.

Response to Amendment
In the amendment dated 08/02/2022, the following has occurred: Claims 1-3, 5, 7, and 9-11 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “Kusaka et al. clearly has no guide surface inclined in the peripheral direction, and only has a plug 20 with a shaped end that is entrapped in cylindrical insert member 12. The absence of any peripheral guide surface as claimed is apparent from FIG. 3 of Kusaka, reproduced below, which is an end view of the female insertion part 12, and lacks any peripherally inclined guide surface as recited in claim 1.” – The indicated guide surface G of Kusaka is an inclined surface on the periphery of its coupling part. As the claim does not specifically indicate and relate the “peripheral direction” to the structure, said direction can be read as extending along the guide surface G from a first location to a second location where that diameter is greater or less than the first location (i.e. from left to right or right to left along surface G in annotated Fig. 2, or diagonally along surface G). Therefore, the inclined surface G of Kusaka reads on the limitation of a guide surface that is inclined in a peripheral direction.
In response to applicant’s argument that: “The Examiner identified the tapering conical surface below the socket as a guide surface, but it does not extend inclined peripherally and radially as claim 1 requires. Nothing in Jo suggests a guide surface that is inclined peripherally and radially as set out in claim 1, or any other arrangement that would allow for removal of the part 11 a from the socket in the structure. Jo therefore also does not show or suggest the claimed device.” – Similar to the response above, the indicated guide surface G of Jo is an inclined surface on the periphery of its coupling part. As the claim does not specifically indicate and relate the “peripheral direction” to the structure, said direction can be read as extending along the guide surface G from a first location to a second location where that diameter is greater or less than the first location (i.e. a vertical direction along surface G in annotated Fig. 9, or diagonally along surface G). Furthermore, the indicated surface G of Jo increases in diameter outwards, therefore it in extends in a radial direction. Applicant’s is arguing subject matter that is not claimed (that the surface is inclined in a radial direction) as the claim only requires a surface that extends in a radial direction. Therefore, the inclined surface G of Jo reads on the limitation of a guide surface that is inclined in a peripheral direction and extends in a radial direction.
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the open spring ring" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the open spring ring has another detent tongue  arranged diametrically opposed to the detent tongue”. – It is unclear if the detent tongue introduced earlier in claim 11 is connected to the open spring ring along with the detent tongue introduced in the limitation excerpted above, or if it is a separate element.
	Claim 20 is rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaka et al. (JP 60-19833).
Regarding Claim 1, Kusaka discloses a device for fastening a step iron in a concrete wall, said device comprising: two anchor sleeves (Kusaka: Fig. 3-4; 12) being supported in the concrete wall; the step iron (Kusaka: Fig. 2, 4; 19) being generally U-shaped and having two parallel anchor bolts (Kusaka: Annotated Fig. 2; B) each form-fittingly accommodated by a respective one of the anchor sleeves, each of the anchor sleeves and a respective one of the anchor bolts accommodated thereby forming a respective set of coupling parts, and a detent assembly between the coupling parts of one of the sets that includes at least one detent tongue (Kusaka: Fig. 3, 4; 23) that is sprung in a radial direction and is supported on one of the coupling parts of the set, and structure on the other coupling part of the set defining a detent recess (Kusaka: Annotated Fig. 2; R) that receives the detent tongue, and in wherein said other coupling part has a guide surface (Kusaka: Annotated Fig. 2; G) that is engageable with the detent tongue and is inclined in a peripheral direction and extending in the radial direction over an engagement depth of the detent tongue, and said guide surface adjoins the detent recess at least in the peripheral direction (Kusaka: Fig. 4).  
Regarding Claim 2, Kusaka discloses a device according to claim 1, wherein the structure defining the detent recess (Kusaka: Annotated Fig. 2; R) defines a groove extending - 3-over a peripheral region of said other coupling part, wherein said groove terminates at least at one end face by the guide surface (Kusaka: Annotated Fig. 2; G).  
Regarding Claim 6, Kusaka discloses a device according to claim 1, wherein the detent tongue (Kusaka: Fig. 3, 4; 23) is associated with the anchor bolt (Kusaka: Annotated Fig. 2; B), and the detent recess (Kusaka: Annotated Fig. 2; R) is associated with the anchor sleeve (Kusaka: Fig. 3-4; 12). [Note: The term “associated” is broad and can be interpreted as being connected with an element.]
	Claim 12 is rejected, as set forth in the rejection of claim 6.

    PNG
    media_image1.png
    674
    538
    media_image1.png
    Greyscale

I: Kusaka; Annotated Fig. 2


Claims 1-3, 6-7, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (KR 20-0403874).
Regarding Claim 1, Jo discloses a device for fastening a step iron in a concrete wall, said device comprising: two anchor sleeves (Jo: Fig. 8-10; 21) being supported in the concrete wall; the step iron (Jo: Fig. 8-10; 10) being generally U-shaped and having two parallel anchor bolts (Jo: Fig. 8-10; 15, 17) each form-fittingly accommodated by a respective one of the anchor sleeves, each of the anchor sleeves and a respective one of the anchor bolts accommodated thereby forming a respective set of coupling parts, and a detent between the coupling parts of one of the sets that includes at least one detent tongue (Jo: Fig. 8-10; 11a) that is sprung in a radial direction and is supported on one of the coupling parts of the set, and structure on the other coupling part of the set defining a detent recess (Jo: Annotated Fig. 9; R) that receives the detent tongue, and in wherein said other coupling part has a guide surface (Jo: Annotated Fig. 9; G) that is engageable with the detent tongue and is inclined in a peripheral direction and extending in the radial direction over an engagement depth of the detent tongue, and said guide surface adjoins the detent recess at least in the peripheral direction (Jo: Fig. 9).  
Regarding Claim 2, Jo discloses a device according to claim 1, wherein the structure defining the detent recess (Jo: Annotated Fig. 9; R) defines a groove extending - 3-over a peripheral region of said other coupling part, wherein said groove terminates at least at one end face by the guide surface (Jo: Annotated Fig. 9; G).  
Regarding Claim 3, Jo discloses a device according to claim 1, wherein the at least one detent tongue (Jo: Fig. 8-10; 11a) is resilient and is supported on an open spring ring (Jo: Fig. 8; 11) inserted non-rotatably into a peripheral groove (Jo: Annotated Fig. 9; P) of said other coupling part.
Regarding Claim 6, Jo discloses a device according to claim 1, wherein the detent tongue (Jo: Fig. 8-10; 11a) is associated with the anchor bolt, and the detent recess (Jo: Annotated Fig. 9; R) is associated with the anchor sleeve (Jo: Fig. 8-10; 21). 
Claim 7 is rejected, as set forth in the rejection of claim 3.
	Claim 12 is rejected, as set forth in the rejection of claim 6.
Claim 13 is rejected, as set forth in the rejection of claim 6.
Claim 16 is rejected, as set forth in the rejection of claim 6.



    PNG
    media_image2.png
    886
    691
    media_image2.png
    Greyscale

II: Jo; Annotated Fig. 9

Allowable Subject Matter
Claims 5 and 15 are allowed.
Claims 4, 8-10, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631